[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR MODIFICATION AND/OR TERMINATION OF PERIODIC ALIMONY (#147)
The plaintiff has moved to modify or terminate the order of periodic alimony being paid by the plaintiff to the defendant monthly of $1505.60 until the death of either party, the remarriage of the payee or because of her cohabitation since the entry of the order.
The defendant has a man named Giannetti present in her home everyday who occupies her furnished basement where he sleeps. The basement has a separate entrance in the back of the house with access to it using a separate key. He has access to the defendant's living quarters. He buys groceries which are kept in the defendant's kitchen where he eats. He has spent every night at the defendant's home during July and August. The defendant had operated a video rental business in Port Chester until July 1, 2000. The defendant testified:
  "Well, I had a whole entire store that I had to move somewhere, so he helped me move all to my house and at the same time he was going through a lot of financial problems and . . . I said "do you want to put some of your things down in my basement?, and he did."
The defendant filed bankruptcy earlier this year and a discharge was obtained.
Mr. Giannetti admits he has been staying with the defendant. He is an artist and has some materials stored in the defendant's basement. He has driven the parties' daughter to appointments with her psychotherapist and has called to arrange appointments for the child.
The plaintiff is required to prove that the living arrangement has resulted in a change of circumstances that alters the financial needs of the alimony recipient, DeMaria v. DeMaria, 247 Conn. 715, 720 (1999). The plaintiff has established that the defendant and Mr. Giannetti are living together but the additional requirement of demonstrating an alteration in the financial needs of the defendant has not been demonstrated by the CT Page 13132 evidence. The plaintiff's motion is denied.
HARRIGAN, J.